                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION


REAL PARTY OF INTEREST
PEOPLE OF MOORISH
NATIONAL REPUBLIC OF
PEACE, Ex rel. CHARLES
EDWARD GADSON, JR.,

            Plaintiff,
v.                                              Case No. 3:21-cv-232-TJC-JBT

STATE OF FLORIDA INC.,
JACKSONVILLE SHERRIFF’S OFFICE,
MARK JEFFEREY BORELLO, SANDRA
KAYE YOUNG, MATTHEW WAYNE
SILVERSTEIN, and E. CRAWFORD, JR.,

            Defendants.


                                  ORDER

      This case is before the Court on pro se Plaintiff Real Party of Interest

People of Moorish National Republic of Peace’s In Forma Pauperis Affidavit,

which the Court construes as a Motion to Proceed In Forma Pauperis (Doc. 2).

On May 17, 2021, the assigned United States Magistrate Judge issued a Report

and Recommendation (Doc. 4) recommending that this case be dismissed for

failure to state a claim upon which relief may be granted. No party has filed an

objection to the Report and Recommendation, and the time in which to do so

has passed. See 28 U.S.C. 636(b)(1); Fed. R. Civ. P. 72(b). Upon de novo review
of the file and for the reasons stated in the Report and Recommendation (Doc.

4), it is hereby

        ORDERED:

        1.   The Report and Recommendation of the Magistrate Judge (Doc. 4)

             is ADOPTED as the opinion of the Court.

        2.   Plaintiff Real Party of Interest People of Moorish National Republic

             of Peace’s Motion to Proceed In Forma Pauperis (Doc. 2) is

             DENIED.

        3.   This case is DISMISSED without prejudice.

        4.   The Clerk shall terminate any pending motions and close the file.

        DONE AND ORDERED in Jacksonville, Florida this 9th day of July,

2021.




tn
Copies to:

Honorable Joel B. Toomey
United States Magistrate Judge

Counsel of record




                                        2
